PER CURIAM.
We write only to respond to the dissenting opinion since we affirm on the authority of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
We would certainly agree that gender is irrelevant in considering alimony issues. There is no basis for concluding that the trial judge would not agree. The trial court could conclude from this record that the husband, in this second marriage, was able to work but chose not to. There is also support for a conclusion that, on her $350.00 net per week nurse’s salary, the wife did not have the ability to pay. There is additional testimony in the record comprising the totality of the parties’ marital history with respect to work and finances. There is also testimony by the wife and her mother concerning the trial court’s special equity award which the court could find supported by the totality of the circumstances that no gift to the husband was intended. Granted, in each instance we might have gone the other way, but the trial court saw and heard the witnesses. Therefore, following Canakaris, we appropriately affirm notwithstanding the argument in the dissent.
AFFIRMED.
DELL and STONE, JJ., concur.
ANSTEAD, J., dissents with opinion.